MEMORANDUM ***
Rachel Ramirez appeals from her 24 month sentence imposed after her conviction, on a plea of guilty, for money laundering in violation of 18 U.S.C. § 1956. Her principal contention on appeal is that she should be held responsible only for the amount of money that was actually laundered and not the entire amount she received.
Under the Sentencing Guidelines, laundered funds include the amount of funds involved in a “financial transaction.” Ramirez, in this case, received $148,500 for the purpose of laundering knowing that the funds were a proceeds of illegal drug activity. The fact that she only returned approximately $69,000 is irrelevant to the proper application of the statute. The transaction was comprised of the $148,500. There was no error. See United States v. Gough, 152 F.3d 1172 (9th Cir.1998) (delivery of drug proceeds is financial transaction for purposes of § 1956).
The government correctly concedes that the district court sentenced on the basis of Guidelines it believed were mandatory, and that remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005), is required. The sentence is otherwise affirmed.
AFFIRMED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.